DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 as filed 06 August 2020 are pending and under consideration.


Information Disclosure Statement
The information disclosure statements filed 05 February 2021 (three listings) have been considered.  Initialed copies of the IDSs accompany this Office Action.  

References lacking at least a year of publication have been considered, but on future IDS submissions Applicant is reminded to provide at least a year of publication.  The Examiner is under no obligation to consider a reference for which a publication year has not been indicated on the IDS.  

Reference #5 on the IDS filed 02/05/2021 was not found in the file.


Specification/Sequence Listing
The Substitute Specification and Sequence Listing filed 09 November 2020 is acknowledged and has been entered.  

The disclosure is objected to because the Brief Description of the Drawings of the Substitute Specification does not include a description for subparts A-C of Figure 15.  Appropriate correction is required.  

Claim Objections
Claims 1, 4, 11, 13, and 20 are each objected to because each claim does not conclude with a period.  Appropriate correction is required.

Claim 9 is objected to because there is a space missing between “claim” and “7”.  Appropriate correction is required.

Claims 8 and 12 are objected to because “scFV" is typically spelled “scFv”.  Appropriate correction is required.

Claims 14 and 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim shall not depend from another multiple dependent claim.  Claim 14 includes claim 11 in its dependency, which depends from claim 10.  See MPEP § 608.01(n).  Accordingly, claim 14 and its dependent claim 15 have not been further treated on the merits.

Claim 16 is objected to because of the following informality:  “express and bear” should be revised to “expresses and bears”.  Appropriate correction is required.

Claim 19 is objected to because the preamble “genetically engineered cell” is inconsistent with the recitation of “comprises a mixed population of [ ] cells.”  The preamble is singular but a population is necessarily not a single cell.  Appropriate correction is required. 

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites that the “transmembrane domain further comprises” a “stalk” positioned between the extracellular domain and the transmembrane domain.  This language is unclear because it is not clear if the stalk must be part of the transmembrane domain or if it can be extracellular to the transmembrane. For examination purposes the claim will be examined as if reciting “wherein the CAR 
Claim 3 is ambiguous because it recites that the transmembrane domain CD28.  As written the claim recites insertion of the entire CD28 molecule rather than indicating that the transmembrane domain is a CD28 transmembrane domain.  
Claim 4 is likewise ambiguous in that it is not clear if one or more additional costimulatory molecules or costimulatory domains is positioned between the transmembrane domain and the intracellular signaling domain.  Dependent claim 5 likewise recites costimulatory “molecule” and so is included in the rejection.  For examination purposes, the claims will be interpreted as requiring only the costimulatory domain, not the entire molecule.
Claim 6 is similarly ambiguous because as written the claim requires inclusion of the entire CD3 zeta chain rather than the CD3 zeta chain intracellular signaling domain.  For examination purposes, the claim will be interpreted as requiring only the CD3 zeta intracellular signaling domain, not the entire molecule.
Claim 21 recites that the expressed and secreted polypeptide “is anti-PDL-1”.  This language is ambiguous because it is not clear if “anti-PDL-1” means an antibody, or is intended to encompass any polypeptide that binds PDL-1 (e.g. soluble PD1)?  Clarification is required. 
Appropriate correction is required.  





The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 depends from claim 18, which recites [t]he genetically engineered cell is a T cells that is CD4+ or CD8+.  In claim 18, there is a single engineered cell and that cell is a CD4+ T cell or a CD8+ T cell.  Claim 19, however, recites a “mixed population” of cells that are CD4+ and CD8+.   Because claim 19 is directed to a population of cells, rather than a single engineered cell, claim 19 does not further limit claim 18.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 16-21 are rejected under 35 U.S.C. 102(a)(1) and are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2014134165 to Brentjens et al. (“Brentjens”; IDS). 
Regarding claims 1-8, 10-12, 16, 17, and 20, Brentjens teaches engineered T cells expressing a nucleic acid vector encoding both a chimeric antigen receptor (CAR) and a secreted, introduced ligand that is a scFv, resulting in a so-called “armored CAR.”  See entire document, e.g., Abstract, “Claims”, and Figure 1.  The CAR comprises an extracellular domain that is a scFv, connected to a transmembrane domain by a stalk, a CD28 costimulatory domain, and the CD3 zeta signaling domain.  Figure 1.  Brentjens teaches that the CAR may comprise the “1928z” components, as shown in SEQ ID NO: 7 and on page 16, lines 12-15.  That sequence comprises an anti-CD19 scFv, a “stalk” between the extracellular scFv and the transmembrane domain that is a linker and a portion of the CD28 extracellular domain, the CD28 transmembrane domain, the CD28 costimulatory domain, and the CD3 zeta signaling domain.  These teachings are illustrated more generally in Figure 1, as noted above.  
Regarding claims 9 and 13, in one embodiment, the scFv of the CAR binds a tumor antigen that is carbonic anhydrase IX (CAIX), but other tumor antigens may also be targeted, such as CD19.  E.g. page 52, lines 8-33, especially lines 18-19; “claim” 11.  
Regarding claims 18 and 19, the working examples demonstrate that CAR T cells include a mixed population of CD4+ and CD8+ T cells.  E.g., Figure 9A-1.
Regarding claim 21, the secreted scFv, as stated expressly in the legend for Figure 1, can be specific for PD-L1 (aka PDL-1).  
Brentjens therefore anticipates the claimed invention.  
Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643